Citation Nr: 1020360	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  97-11 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  What evaluation is warranted for residuals of a recurrent 
right shoulder dislocation from May 2, 1996 to April 12, 
1999?

2.  What evaluation is warranted for residuals of a recurrent 
right shoulder dislocation from April 13, 1999 to January 22, 
2004?


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to June 
1975.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that granted service connection for 
residuals of a recurrent right shoulder dislocation and 
assigned a 20 percent evaluation, effective from May 2, 1996.  
The Veteran, in pertinent part, appealed the rating assigned.  

In April 1999, the Veteran testified during a hearing at the 
RO before a Veterans Law Judge who subsequently left the 
Board.  A transcript of that hearing is of record.  

In August 1999, the Board granted a 30 percent rating for the 
shoulder disorder effective from May 2, 1996.  The appellant 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a December 1999 
Order, the Court vacated and remanded for further development 
that portion of the Board's decision that denied a rating in 
excess of 30 percent in accordance with instructions 
contained in a December 1999 Joint Motion for Remand 
submitted by the appellant and VA's General Counsel.

In August 2000, the Board remanded the Veteran's case to the 
RO for further development.  Thereafter, in October 2002, the 
Board, pursuant to the provisions of 38 C.F.R. § 19.9(a)(2) 
(2002), ordered further development by the Board's evidence 
development unit.  In August 2003, the case was remanded to 
the RO for further development.  In June 2004, the RO 
increased the evaluation for the Veteran's right shoulder 
disorder to 40 percent disabling effective from April 13, 
1999.  

The case was again remanded to the RO in October 2004.  Then, 
in an August 2006 decision, the Appeals Management Center, in 
Washington, DC, assigned a 50 percent rating for the 
appellant's right shoulder disorder from January 23, 2004.  

In a February 2007 decision, the Board denied the Veteran's 
claims.  He appealed, and in August 2008, the Court granted a 
Joint Motion for Remand vacating and remanding that part of 
the Board's decision that denied entitlement to an evaluation 
in excess of 30 percent for residuals of a recurrent right 
shoulder dislocation from May 2, 1996 to April 12, 1999; and 
an evaluation in excess of 40 percent for residuals of a 
recurrent right shoulder dislocation from April 13, 1999 to 
January 22, 2004.  The appeal as to the remaining issue, 
entitlement to an evaluation in excess of 50 percent from 
January 23, 2004, was dismissed.  

In August 2009, the Board remanded the case for further 
development.  The case has since returned to the Board.  

The issue of entitlement to a separate rating for a right 
shoulder scar has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it and 
it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  From May 2, 1996 to April 12, 1999, the Veteran's 
residuals of a recurrent right shoulder dislocation were not 
manifested by intermediate (between favorable and 
unfavorable) ankylosis of the scapulohumeral articulation, 
limitation of arm motion to 25 degrees from side, or fibrous 
union of the humerus.  

2.  From April 13, 1999 to January 22, 2004, the Veteran's 
residuals of a recurrent right shoulder dislocation were not 
manifested by unfavorable ankylosis of the scapulohumeral 
articulation which limited abduction to 25 degrees from the 
side or fibrous union of the humerus.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of a recurrent right shoulder dislocation from 
May 2, 1996 to April 12, 1999 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 
4.40, 4.45, 4.59, 4.71, Diagnostic Codes 5200, 5201, 5202, 
5203 (2009).  

2.  The criteria for an evaluation in excess of 40 percent 
for residuals of a recurrent right shoulder dislocation from 
April 13, 1999 to January 22, 2004 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 
4.71, Diagnostic Codes 5200, 5201, 5202, 5203.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 
38 U.S.C.A. § 5103(a) have been met.  

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, providing VA examinations.  
The Veteran most recently underwent a VA orthopedic 
examination in November 2009, with additional opinion 
provided in December 2009.  On review, the reports 
substantially comply with the instructions in the Board's 
previous remand and further examination and/or medical 
opinion is not warranted.  Dyment v. West, 13 Vet. App. 141 
(1999).  




II. Factual Background

Service medical records show that the Veteran dislocated his 
shoulder in December 1973, and that a shoulder condition 
developed and progressed such that he eventually suffered 
from continuous pain and recurrent dislocation of the 
shoulder.  This required intermittent treatment thereafter.  
The Veteran was hospitalized in service from February 1975 to 
June 1975 for treatment of the shoulder, with the Veteran 
then reporting that the shoulder had dislocated approximately 
100 times since the first occurrence, with increasingly less 
trauma required to cause dislocation.  During the 
hospitalization a modified right Bristow procedure with a one 
inch screw was performed.  The arm was immobilized for six 
weeks after surgery, with a course of physical therapy 
thereafter.  The reporting orthopedist found that the Veteran 
had full, painless range of motion of the shoulder except for 
30 degrees of external rotation at the time of hospital 
discharge.  The Veteran was discharged from hospitalization 
with the understanding that he was not to perform extremely 
heavy labor requiring use of the right shoulder.

In April 1996, the Veteran underwent a general physical 
examination at a Naval facility. The examiner commented that 
the right shoulder was frozen, with external rotation limited 
to 30 degrees, abduction limited to 80 degrees.  The Veteran 
was unable to raise the arm over the head.  The examiner 
noted that there was normal strength in the right arm and 
forearm.

At a November 1996 VA examination for compensation purposes, 
the Veteran's history of recurrent dislocations, surgical 
repair, restricted motion, and a restriction against overhead 
work since was noted.  The Veteran reported currently working 
as a warehouseman.  Objectively, a six centimeter scar was 
noted over the right shoulder.  Musculature development was 
good bilaterally and nearly symmetrical right to left.  Range 
of motion was to 90 degrees flexion and 70 degrees abduction 
before he started to rotate his scapula and shoulder up.  
Adduction was barely to touching the opposite shoulder.  
External rotation was to 10 degrees and internal rotation was 
about 70 to 80 degrees.  Muscle strength in the upper 
extremities was 5/5 bilaterally, with the limitations of 
range noted.  There was no pain on palpation of the 
subacromial area, the bicipital groove, the acromioclavicular 
joint, or the insertion of the SIT muscles.  There was 
crepitus in the shoulder with passive movement of the 
shoulder through its limited range of motion.  The examiner 
diagnosed status post multiple dislocations with surgical 
repair, with reduced range of motion and strength.

In a February 1997 VA Form 9, the Veteran informed that in 
the past five to ten years small activities such as tooth 
brushing and combing his hair had increasingly caused pain in 
the shoulder.  He added that seasonal or climate changes also 
sometimes affected his shoulder.  He stated that the examiner 
who examined his shoulder at the Naval center in April 1996 
informed him that he had no strength in his forearm due to 
the operation he had undergone on his right shoulder in 
service.  The Veteran stated that he was right handed.

At an October 1998 VA examination for compensation purposes, 
the Veteran complained of recurrent pain in the right 
shoulder, including during inclement weather.  He also 
reported inability to sleep on the right side, and pain while 
playing sports.  The examiner noted the Veteran's history of 
injury to the shoulder in service while playing basketball, 
with recurrent dislocations thereafter, corrected with an 
operation to prevent recurrence of the dislocations.  
Objectively, there was slight muscle atrophy around the right 
shoulder, particularly in the elbow region. There was an 
approximately 11 centimeter scar in front of the shoulder, 
but the scar was without tenderness, swelling, redness, or 
increased heat.  Active and passive range of motion of the 
shoulder was to 100 degrees forward flexion, 100 degrees 
abduction, 30 degrees backward extension, 70 degrees internal 
rotation, and 0 degrees external rotation. X-rays showed 
status post surgical repair of recurrent dislocation with 
severe osteoarthritic changes of the glenohumeral joint and 
osteoarthritis also of the acromioclavicular joint.  The 
examiner diagnosed status post surgical repair of the right 
shoulder with severe osteoarthritis of the glenohumeral joint 
and acromioclavicular joint.

The October 1998 VA X-ray examination report assessed severe 
glenohumeral joint osteoarthritis with extensive productive 
bony changes, particularly at the inferior aspect of the 
glenohumeral joint; deformity of the humeral head, most 
likely traumatic in origin; and acromioclavicular joint 
osteoarthritis.  The glenohumeral joint was noted to exhibit 
degenerative changes including severe joint space narrowing 
with subchondral cyst, sclerosis and osteophyte formation; 
and bony changes at the superior and inferior aspects of the 
glenoid and the medial aspect of the humeral head.

Right shoulder x-rays performed in April 1999 by a private 
radiologist showed evidence of previous trauma involving the 
right shoulder.  Marked degenerative changes were seen about 
the right shoulder joint.  Hypertrophic changes were seen 
about the scapula inferiorly and superiorly, and about the 
right humeral head superiorly and inferiorly.  There was no 
evidence of acute fracture or dislocation.

Medical records from Dr. I. S. dated in April 1999 showed the 
Veteran had severe restricted motion.  The Veteran's flexion 
was to 40 degrees and abduction was to 40 degrees.  The 
Veteran virtually had no rotation.  X-rays showed severe 
degenerative arthritis.  The appellant was judged to be a 
candidate for a total shoulder replacement or shoulder 
fusion.

At an April 1999 Travel Board hearing, the Veteran testified 
that he was separated from service approximately four months 
early because he was found unfit for further duty due to his 
right shoulder following a modified Bristow procedure 
performed on the shoulder.  He testified that the procedure 
was done because he had recurrent dislocations of the 
shoulder.  He testified that after the operation he had no 
further dislocations.  He testified that currently he could 
only lift the arm to approximately shoulder level and could 
not throw a basketball or a football.  He testified that he 
was able to perform his current work as a shop steward 
despite his disability.  He testified that he had been 
informed that his shoulder was frozen, so that when he lifted 
his arm the clavicle and scapula lifted together with the 
shoulder.  He testified that he usually had to sleep on his 
left side because he could not sleep on his stomach due to 
shoulder discomfort.  He added that his shoulder tended to 
throb and ache in damp weather.  He testified that his right 
shoulder had grown worse since his separation from service in 
June 1975; however, he testified that he did not take any 
medication for the shoulder.  He also testified, in effect, 
that he underwent a physical for his work, and the physician 
had told him that his shoulder was frozen at 30 or 40 degrees 
range of motion.  He testified that he had a high school 
education and approximately one year of college, and that he 
was currently employed as a materials handler.
 
X-rays of the right shoulder and scapula taken in April 2001 
by a private radiologist revealed advanced arthritic changes 
throughout the right shoulder with deformity of the head of 
the right humerus and of the glenoid fossa and narrowing of 
the glenohumeral joint space with some hypertrophic spurring 
and some cystic change.  There was a metallic screw overlying 
the mid portion of the glenohumeral joint space, which 
probably was within the head of the right humerus.  Mild 
degenerative changes were noted about the acromioclavicular 
joint space.  No soft tissue calcification was seen.

At his April 2002 VA examination, the Veteran complained of 
stiffness in his right shoulder and sometimes it would not go 
a certain way.  This had resulted in difficulty with right 
side lying.  He also complained of right shoulder pain rated 
at 4/10 on a numeric pain intensity scale.  Relieving factors 
included the use of Tylenol.  He denied any relief with rest.  
Damp, wet weather or change in the season aggravated his 
symptoms.  It was noted that he had not received any physical 
therapy treatment since his surgery.

The examiner noted the Veteran was independent with feeding, 
toileting, and shower.  He required the use of the left upper 
extremity to assist with grooming and toileting.  He also 
reported some difficulty with dressing, particularly with 
pullover type clothing.  He was otherwise independent with 
dressing.  He was able to drive and work full time as a 
material handler for the past twelve years.  His job required 
loading, unloading, and lifting of objects.

The examination showed a well-healed curvilinear scar on the 
anterior aspect of the right shoulder measuring 9.5 
centimeters in length.  There was mild atrophy of the right 
deltoid.  There was no atrophy of the supraspinatus or 
infraspinatus on the right side compared with the left.  
There was tenderness about the incision site without increase 
in local temperature or swelling.  Active range of motion of 
the right shoulder was flexion to 82 degrees with pain at end 
range, abduction to 60 degrees with pain at end range, 
external rotation to 10 degrees with pain, and internal 
rotation to 25 degrees with pain.  Passive range of motion of 
the right shoulder was flexion to 116 degrees with pain at 
end range, abduction to 80 degrees with pain at end range, 
external rotation to 20 degrees with pain, and internal 
rotation to 30 degrees with pain.  The impression was post 
traumatic right glenohumeral joint arthritis, status post 
surgical repair for recurrent subluxation in 1975.  

The examiner noted that functionally the Veteran was 
independent with ambulation and in all areas of activities of 
daily living.  He did have some difficulty with dressing, 
grooming and toileting, but had been using a compensatory 
strategy, assisting with left upper extremity and had been 
handling this well.  His right shoulder might limit overhead 
activities or repeated overhead activities as they may 
aggravate his condition; however, it was noted that he was 
able to work full time as a material handler for the past 
twelve years without difficulty.

At his January 2004 VA examination, the Veteran complained of 
intermittent sharp pain in the right shoulder, on an average 
6/10 in pain intensity.  The shoulder pain was aggravated by 
any daily activity involving the right shoulder.  The Veteran 
also reported subjective weakness in the right hand as well 
as intermittent tingling in the right forearm and right hand 
involving index, thumb, and middle fingers depending on the 
position he slept.  Also, he had limited range of motion and 
right shoulder pain.  The Veteran reported that he was 
independent in most activities of daily living.

The right shoulder examination demonstrated a well-healed 
anterior surgical incision that measured approximately 10 
centimeters.  There was no gross deformity or gross muscle 
atrophy noted.  There was no erythema.  Range of motion was 
severely limited.  Active forward flexion was to 40 degrees, 
passive forward flexion was to 70 degrees, active abduction 
was to 25 degrees, and passive abduction was to 45 degrees.  
Internal and external rotation was not able to be measured 
secondary to the severe limited range of motion. There was 
tenderness to palpation over the anterior and lateral aspect 
of the shoulder.  There was also tenderness to palpation over 
the acromioclavicular joint.  There was a positive Hawkins 
sign.  Empty can test was equivocal with pain and slightly 
decreased muscle strength of the rotator cuff.  There was 
slightly decreased strength of the supraspinatus.  There was 
a positive scarf test.  There was no evidence of shoulder 
dislocation equivocally at this time.

Neurological examination showed muscle strength was 5-/5 in 
the right upper extremity and 5/5 in the left.  Sensation was 
grossly intact to light touch in the upper extremities.  Deep 
tendon reflexes were 1+ in bilateral upper extremities.  
There was a negative Hoffmann's sign.

The examiner noted right shoulder x-rays taken in April 1999 
revealed evidence of previous trauma involving the right 
shoulder.  Marked degenerative changes were seen about the 
right shoulder joint as well.

The examiner noted that the Veteran had a severely limited 
range of right shoulder motion, and as stated before, his 
active forward flexion was only 40 degrees and active 
abduction was only 25 degrees.  The examiner also noted that 
the Veteran did have a scar associated with the right 
shoulder.  The scar measured approximately 10 centimeters, 
which was well healed.  The examiner did not believe this 
scar limited his range of motion, and the scar was well 
healed without erythema. The Veteran did have objective 
evidence of right shoulder pain during examination. The 
examiner believed that the pain would significantly limit the 
Veteran's functional ability during flare-ups or when the 
affected part was used repeatedly over a period of time.

The right shoulder disorder caused slightly weakened right 
upper extremity muscle strength secondary to pain.  X-rays 
showed no ankylosis.  There was no acute fracture or 
dislocation noted on x-ray.  There was humeral head 
flattening along the medial aspect.  There was no dislocation 
of the clavicle or scapular nonunion of clavicle or scapula 
with or without loss of movement and/or malunion of the 
clavicle or scapula.

VA x-rays taken in January 2004 of the right shoulder showed 
post-traumatic secondary osteoarthritis of the right 
glenohumeral joint.  A February 2004 MRI of the right 
shoulder revealed full thickness supraspinatus tendon tear.

At his November 2005 VA examination, the examiner noted that 
the Veteran was right hand dominant.  There were no 
constitutional symptoms of arthritis, incapacitating episodes 
of arthritis, and no joint deformity.  Further there was no 
evidence that the right shoulder gave way, as well as no 
evidence of instability, stiffness, weakness, episodes of 
dislocation or subluxation, locking, or effusion.  The 
examiner noted right shoulder pain.  

The Veteran reported mild flare-ups of the joint disease on a 
weekly basis lasting hours.  No inflammation was noted.  
Forward flexion was 0 to 20 degrees and passive range of 
motion was 0 to 30 degrees.  There was no additional 
limitation of motion on repetitive use.  Active and passive 
abduction was from 0 to 30 degrees with no additional 
limitation of motion on repetitive use.  Active and passive 
external and internal rotation was from 0 to 10 degrees with 
no additional limitation of motion on repetitive use.  There 
was no inflammatory arthritis.  The examiner noted 
scapulohumeral ankylosis.  The ankylosis was stable and the 
joint was pain free.  The summary indicated painful movement 
of the right shoulder with abnormal motion.  It was also 
noted that the scar along the anterior right shoulder was 5 
centimeters in length and did not adhere to the underlying 
tissue.  It was mildly tender with no abnormal pigmentation.  
There was no involvement of the muscle, nerve, bone, or 
joint, and it was not ulcerated.

The examiner noted that x-rays in October 2005 revealed some 
evidence of a fibrous union of the humerus, but no loss of 
humeral head or false union.  There was also evidence for 
osteoarthritis.  The examiner found no significant effects on 
occupational activities.

An October 2005 letter from Dr. I. S. indicated that the 
Veteran had developed severe osteoarthritis of his right 
shoulder which had caused significant disability.  It was 
noted that the Veteran had lost almost total mobility of his 
right shoulder and had significant pain.  The physician 
indicated the Veteran was a candidate for a total shoulder 
arthroplasty or fusion, but had a history of cardiomyopathy, 
so this most likely would not be feasible.

A January 2006 VA addendum indicated the report of January 
2004 and November 2005 indicated that abduction was limited 
to 25 degrees.  On that basis, the examiner noted that it was 
at least as likely as not that such finding was an indication 
that there was present the equivalent of unfavorable 
ankylosis of the Veteran's scapulohumeral articulation.

Following a November 2009 VA examination the examiner 
diagnosed severe degenerative joint disease of the right 
shoulder.  He also reviewed the 2004 x-ray and MRI, along 
with the x-rays dated in 1998 and 2001.  He stated as 
follows:

(The Veteran) has a large bony growth 
growing out of the humerus.  There are no 
abnormal fibrous unions seen by my 
examination, nor in the 2004 MRI.  No 
impingement found in the usual shoulder 
sense.  He has marked decreased range of 
motion due to a combination of his severe 
degenerative joint disease, bony growth 
on his humeral head, and no doubt he has 
fibrosis of his joint capsule due to his 
numerous injuries, surgery, and decreased 
use of his shoulder over the years.  

An addendum was provided in December 2009.  Therein, the 
examiner noted that the x-ray reports from 1998 and 2001 do 
not differ significantly from the most recent report in 
November 2009.  The x-ray was reviewed with 2 different 
radiologists.  The examiner stated that fibrous union was not 
a term that would be used in a standard x-ray report, as 
standard x-rays would never see the fibrous aspect of a 
fibrous union.  Fibrous union is a term that might be used by 
an orthopedist, according to his examination or MRI report.  
In summary, the examiner stated:

(1) He has severe (degenerative joint 
disease) of his right shoulder.  (2) A 
metal screw as a sign of previous 
surgery.  (3) My (November 2, 2009) 
examination found a marked decrease in 
range of motion of his shoulder due to 
(degenerative joint disease) and also 
probably due to fibrosis of his shoulder 
capsule.  (4) No fibrous union of the 
humerus was found or seen, but only the 
top (seven) inches of the humerus were 
examined radiographically.  The bottom 
(six) inches of his humerus were not 
evaluated by the x-ray.  

III. Analysis

As discussed in the introduction, this case has a lengthy 
procedural history resulting in the currently assigned 
evaluations.  The Veteran contends that the assigned 30 
percent and 40 percent evaluations for the periods in 
question do not adequately reflect the severity of his 
disability.  The Veteran essentially argues that a 50 percent 
evaluation is warranted based on the October 1998 x-ray 
report.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of the Veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Any such functional loss must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant."  See 38 C.F.R. § 4.40.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127; see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Shoulder injury residuals can be rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5200, 5201, 5202, and 5203.  The 
Board will consider the disability ratings pertaining to the 
major extremity.  

Diagnostic Code 5200 addresses ankylosis of the 
scapulohumeral articulation.  Note to this provision 
indicates that the scapula and humerus move as one piece.  
Ankylosis is the fixation of a joint.  Dinsay v. Brown, 9 
Vet. App. 79 (1996).  Favorable ankylosis, with abduction to 
60 degrees, can reach mouth and head is assigned a 30 percent 
evaluation.  Intermediate ankylosis (between favorable and 
unfavorable) is assigned a 40 percent evaluation.  
Unfavorable ankylosis, with abduction limited to 25 degrees 
from the side is assigned a 50 percent evaluation.  38 C.F.R. 
§ 4.71a

Under Diagnostic Code 5201, a 30 percent rating is assigned 
when limitation of arm motion is midway between side and 
shoulder level; a 40 percent rating is assigned when 
limitation is to 25 degrees from the side.  Id.

Under Diagnostic Code 5202, a 30 percent evaluation is 
assigned when there is recurrent dislocation at the 
scapulohumeral joint with frequent episodes and guarding of 
all movements.  A 50 percent evaluation is assigned when 
there is fibrous union of the humerus.  A 60 percent 
evaluation is assigned when there is nonunion of the humerus 
(false flail joint).  An 80 percent evaluation is assigned 
when there is loss of head of the humerus (flail shoulder).  
Id.

Diagnostic Code 5203 is for application when there is 
impairment of the clavicle or scapula; the maximum rating 
allowed is 20 percent.  Id.

For the period from May 2, 1996 to April 12, 1999

As noted, the Veteran's disability is evaluated as 30 percent 
disabling during this period.  After a careful review of the 
evidence of record, the Board finds that an evaluation in 
excess of 30 percent from May 2, 1996 to April 12, 1999 is 
not warranted.  

As discussed in the factual background section, range of 
motion testing was accomplished on various occasions during 
this period.  On review, evidence of record does not show 
either limitation of right arm motion to 25 degrees from the 
side, or intermediate (between favorable and unfavorable) 
ankylosis of the scapulohumeral articulation.  

The Board acknowledges the argument that the deformity of the 
humeral head shown on the October 1998 x-ray should qualify 
as evidence of a fibrous union.  In this regard, the Board 
notes that neither the Veteran nor his representative is 
competent to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Board is also 
not in a position to make a medical determination.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  The 
purpose of the previous remand was to obtain additional 
opinion regarding whether x-rays in October 1998 and April 
2001 showed evidence of impairment of the humerus, including 
fibrous union.  

As noted, the November and December 2009 medical opinions 
indicate that there was no evidence of fibrous union on the 
referenced x-rays.  The Board acknowledges the examiner's 
comment that only a portion of the humerus was x-rayed; 
however, it is impossible to go back in time and x-ray the 
entire humerus.  The available competent evidence does not 
show fibrous union of the humerus during the period from May 
2, 1996 to April 12, 1999.  Without evidence showing that 
degree of impairment a 50 percent evaluation is not 
warranted.  


For the period from April 13, 1999 to January 22, 2004

It is noted that as a result of medical records from Dr. I. 
S., the Veteran's rating for his right shoulder was increased 
to 40 percent disabling effective April 13, 1999.  On review, 
there is no medical evidence to support entitlement to an 
evaluation in excess of 40 percent from April 13, 1999 to 
January 22, 2004.  During this period, the medical evidence 
did not show unfavorable ankylosis of the scapulohumeral 
articulation of the major arm to warrant a 50 percent 
evaluation under Diagnostic Code 5200.  The April 2002 VA 
examination showed passive flexion to 116 degrees with pain 
at end range, abduction to 80 degrees with pain at end range, 
external rotation to 20 degrees with pain, and internal 
rotation to 30 degrees with pain.  

The Board has again considered the argument that the October 
1998 and April 2001 x-rays showed evidence of fibrous union.  
As discussed above, the November and December 2009 VA 
opinions indicate that there was no evidence of fibrous 
union.  Therefore, a 50 percent evaluation is not warranted 
under Diagnostic Code 5202.  

The Veteran's complaints of pain of pain have been 
considered, however, the Board finds that the evaluations 
currently assigned adequately compensate the Veteran for the 
degree of disability resulting from these complaints.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993) (The assignment of a 
compensable rating itself is recognition that industrial 
capabilities are impaired.)  The Board also does not find 
adequate pathology sufficient to support a higher evaluation 
based on functional impairment due to pain on motion or other 
factors.

The Board acknowledges the January 2007 written argument, 
wherein the Veteran requested consideration of separate 
evaluations for loss of arm motion and humeral deformity.  On 
review, however, loss of motion is contemplated by Diagnostic 
Code 5202, specifically guarding of movement, and therefore, 
separate evaluations based on a limitation of motion are not 
for consideration.  See 38 C.F.R. § 4.14 (2009).  The Veteran 
also requested compensation for his shoulder scar.  As noted 
in the introduction, the issue of a separate compensable 
rating for associated scarring is referred to the RO for 
appropriate action.  

In evaluating the Veteran's claim for a higher rating for his 
service-connected residuals of a recurrent right shoulder 
dislocation, consideration has also been given to the 
possibility of referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of an 
extraschedular rating, that is, one outside the regular 
schedular criteria.  The evidence, however, does not show 
such an exceptional or unusual disability picture, with 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).  Moreover, an extraschedular rating 
is not in order given that the Veteran's disorder is fully 
contemplated by the rating criteria.  Thun v. Shinseki, 573 
F.3d 1366 (Fed.Cir. 2009).

As noted above, the appeal regarding what evaluation is 
warranted for residuals of a recurrent right shoulder 
dislocation from January 23, 2004 was dismissed and is not 
before the Board at this time.  The medical evidence related 
to this period was set forth for historical purposes and 
additional discussion or analysis related to this period is 
not required.  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals of a recurrent right shoulder dislocation from May 
2, 1996 to April 12, 1999 is denied.  

Entitlement to an evaluation in excess of 40 percent for 
residuals of a recurrent right shoulder dislocation from 
April 13, 1999 to January 22, 2004 is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


